                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

RONALD DWIGHT EADY,                                  )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )      Civil No. 3:19-cv-00767
                                                     )      Judge Trauger
MESILLA VALLEY TRANSPORTATION,                       )
                                                     )
        Defendant.                                   )

                                             ORDER

        On July 17, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 45), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the defendant’s

Motion for Summary Judgment (Docket No. 21) is GRANTED IN PART. This case is

DISMISSED WITHOUT PREJUDICE in favor of the plaintiff’s pursuing his claims in

arbitration.

        This Order constitutes the judgment in this case.

        It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:19-cv-00767 Document 46 Filed 08/04/20 Page 1 of 1 PageID #: 300
